ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 03/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,294,871, Patent No. 10,316,757, Patent No. 10,4326,120, and Patent No. 10,436,121 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Amendment to the Specification
The Amendment to the Specification filed on 02/08/2022 has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Theodore Olds on 03/10/2022.
Amend claims as follows:
1. 	(Currently Amended)  A propulsion system comprising: 
a fan;   
a gear;
a turbine configured to drive said gear to drive said fan, said turbine having an exit point, and a diameter (Dt) defined as an outer diameter of a blade airfoil stage at said exit point; 
a nacelle surrounding a core engine housing, said fan configured to deliver air into a bypass duct defined between said nacelle and said core engine housing;
a core engine exhaust nozzle downstream of said exit point, with a downstream most point of said core engine exhaust nozzle being defined at a distance (n) from the exit point,
wherein a ratio of said distance (n) to said diameter (Dt) is greater than or equal to about 0.90, and less than or equal to 1.29; and
wherein a plug is received within said core engine exhaust nozzle, and a downstream end of said core engine exhaust nozzle extending downstream of a downstream most end of said n) being defined to a downstream most end of said core engine exhaust nozzle, and said ratio is greater than or equal to about 1.02.
14. 	(Currently Amended)  A propulsion system comprising: 
a fan; 
a gear; 
a turbine configured to drive said gear to drive said fan, said turbine having an exit point, and a diameter (Dt) defined as an outer diameter of a blade airfoil stage at said exit point; 
a nacelle surrounding a core engine housing, said fan configured to deliver air into a bypass duct defined between said nacelle and said core engine housing;
a core engine exhaust nozzle downstream of said exit point, with a downstream most point of said core engine exhaust nozzle being downstream of an internal plug received within said core engine exhaust nozzle and said downstream most point being defined at a distance (Ln) from the exit point, wherein a ratio of said distance (Ln) to said diameter (Dt) is greater than or equal to about 0.90, and less than or equal to 1.29; and 
wherein a bypass ratio is greater than about 6.0.
Allowable Subject Matter
Claims 1, 5, 7-8, 14-17 and 19-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUN GOYAL/Primary Examiner, Art Unit 3741